[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                   FILED
                        ________________________ U.S.          COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            February 27, 2006
                               No. 02-15861
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D.C. Docket No. 01-00294-CR-T-17

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

     versus

ALAVARO BOLANOS-MUNOZ, et al.,

                                                        Defendants-Appellants.

                        __________________________

              Appeals from the United States District Court for the
                          Middle District of Florida
                        _________________________

                             (February 27, 2006)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES

Before EDMONDSON, Chief Judge, DUBINA and COX, Circuit Judges.

PER CURIAM:
      This case is before the court for consideration in light of United States v.

Booker, __ U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). A jury found the

defendants guilty of (1) possession with intent to distribute cocaine while aboard a

vessel subject to U.S. jurisdiction, in violation of the Maritime Drug Law

Enforcement Act, 46 U.S.C. App. § 1903(a) and 21 U.S.C. § 841(b)(1)(A)(ii); and

(2) conspiracy to possess with intent to distribute cocaine while aboard a vessel

subject to U.S. jurisdiction, in violation of 46 U.S.C. App. § 1903(a), (j), and 21

U.S.C. § 841(b)(1)(A)(ii). We previously affirmed the defendants’ convictions

and sentences. See United States v. Bolanos-Munoz, 103 Fed. App’x. 665 (11th

Cir. 2004) (Table Decision). The Supreme Court vacated our prior decision and

remanded the case to us for further consideration in light of Booker. Bolanos-

Munoz v. United States, 125 S. Ct. 1016, 160 L. Ed. 2d 1038 (2005). For the

reasons that follow, we once again affirm the defendants’ convictions and

sentences.

      Under the Supreme Court’s decision in Booker, “the district courts could

have made both a constitutional and a statutory error in sentencing defendants . . .

.” United States v. Mathenia, 409 F.3d 1289, 1291 (2005). “The constitutional

error is the use of the extra-verdict enhancements to reach a guidelines result that

is binding on the sentencing judge: the error is in the mandatory nature of the

                                          2
guidelines once the guidelines range has been determined.” Id. (quotations and

citations omitted). The statutory error happens “when the district court misapplies

the [g]uidelines as binding as opposed to advisory.” United States v. Shelton, 400

F.3d 1325, 1331 (11th Cir. 2005).

      In the instant case, the defendants raised, among other things, a Booker-type

issue in their Initial Brief on appeal. However, the defendants did not present this

issue in the district court. As such, we review their sentencing challenges for plain

error. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005), cert.

denied, 125 S. Ct. 2935 (2005); United States v. Sanchez, 269 F.3d 1250, 1280

(11th Cir. 2001). At sentencing, the district court increased Alvaro’s offense level

based upon his role as the captain of the subject vessel, imposing his sentence

under the belief the guidelines were mandatory. Therefore, Alvaro’s appeal

involves both Booker constitutional and statutory error. See Shelton, 400 F.3d at

1330-31. As to Rodrigo, the district court imposed his mandatory guidelines

sentence without using any extra-verdict enhancements. Thus, Rodrigo’s appeal

only involves Booker statutory error. See id.

      Although both defendants meet the first two prongs of the plain error test,

neither of them can satisfy the third prong concerning “the burden of

demonstrating that the error has affected his substantial rights.” United States v.

                                          3
Fields, 408 F.3d 1356, 1360 (11th Cir. 2005). To make this determination, “we

ask whether there is a reasonable probability of a different result if the guidelines

had been applied in an advisory instead of binding fashion by the sentencing judge

in this case.” Rodriguez, 398 F.3d at 1301. And, based on our review of the

record, there is no indication that the district court would have imposed lesser

sentences had it known that the guidelines were advisory. The defendants’

contention that the district court would have imposed lesser sentences because it

believed both defendants should be sentenced at the bottom or lowest end of the

guideline range is without merit. As we found in Fields, such a view or belief by

the district court “does not establish a reasonable probability that the court would

have imposed a lesser sentence under an advisory regime.” 408 F.3d at 1360-61

(agreeing “with the First, Fourth, Fifth and Eighth Circuits that the fact that the

district court sentenced [a] defendant to the bottom of the applicable guidelines

range establishes only that the court felt that sentence was appropriate under the

mandatory guidelines system”). Accordingly, we affirm the defendants’ sentences

for the reasons outlined herein, and reinstate our prior opinion affirming the

defendants’ convictions and sentences.

      OPINION REINSTATED; CONVICTIONS AND SENTENCES

AFFIRMED.

                                          4